Case: 20-10065      Document: 00515302927         Page: 1    Date Filed: 02/07/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                             FILED
                                                                        February 7, 2020
                                      No. 20-10065
                                                                          Lyle W. Cayce
                                                                               Clerk
In re: ERIC C DARDEN, as Administrator of the Estate of Jermaine Darden
and on behalf of the statutory beneficiaries of the Estate of Jermaine Darden,

                Petitioner




                      Petition for a Writ of Mandamus to the
           United States District Court for the Northern District of Texas


Before HIGGINBOTHAM, SOUTHWICK, and WILLETT, Circuit Judges.
PER CURIAM:*
       Eric Darden petitions this court for a writ of mandamus challenging
certain jury instructions. He claims that the district court intends to provide
the jury with instructions that are inconsistent with our decision in an earlier
appeal. See Darden v. City of Fort Worth, 880 F.3d 722 (5th Cir. 2018).
       In our prior opinion, we found that the district court erred in holding
that the plaintiff, Eric Darden, could not show that Jermaine Darden’s death
resulted directly and only from the officers’ use of force against him. See id. at
728. We explained that a tortfeasor “takes his victim as he finds him.” Id. We
reversed the district court’s dismissal of the claims against the police officers
and remanded for further proceedings. Id. at 734.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 20-10065    Document: 00515302927     Page: 2   Date Filed: 02/07/2020



                                 No. 20-10065
      The case proceeded on remand, and the district court issued an order
which included as an exhibit a verdict form with jury instructions. Petitioner
Eric Darden filed a written objection to these instructions, which the district
court overruled. Darden now petitions this court for a writ of mandamus
“order[ing] the district court to conform its jury instructions to this Court’s
prior ruling.” The trial is scheduled to begin on Monday, February 10, 2020.
      Three conditions must be met before a writ of mandamus may issue. See
Cheney v. U.S. Dist. Court for D.C., 542 U.S. 367, 380 (2004). First, the
petitioner “must have no other adequate means to attain the relief he desires.”
Id. Second, the petitioner must demonstrate that his right “to issuance of the
writ is clear and indisputable.” Id. at 381. Third, “the issuing court, in the
exercise of its discretion, must be satisfied that the writ is appropriate under
the circumstances.” Id.
      Darden has other adequate means to attain the relief he desires. We are
satisfied that on these facts, a writ of mandamus would be inappropriate.
Nevertheless, we suggest that the following additional question in the verdict
form, one for each officer, upon which the jury’s other findings would not be
conditioned, would clearly comply with this court’s prior opinion and possibly
avoid another appeal regarding these instructions after a verdict.
            QUESTION NO. [#]
             Do you find from a preponderance of the evidence that
      [officer’s name] knew or should have known of the existence and
      extent of Jermaine Darden’s preexisting conditions?


The petition for a writ of mandamus is DENIED.




                                       2